MEMORANDUM **
Jose Felix Ramirez-Ocampo appeals his conviction following guilty plea and the 15-month sentence imposed for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Ramirez-Ocampo’s counsel has submitted a brief stating that he has found no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Counsel raises as a potential issue whether the district court should have granted a further downward departure based on Ramirez-Ocampo’s medical condition. We have no jurisdiction, however, to review the extent of the district court’s downward departure. See United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.